Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4 and 9, two “engines” have been defined but are not properly differentiated from one another. “the engine” is indefinite because it is unclear which of the two engines is being referred to (Examiner suggests renaming the “engine” to a “core engine”). Furthermore, “a secondary jet” is indefinite because a secondary jet was previously defined. It is unclear if these are the same or different jets.
In claim 6, “comprising at least a portion of the window” is indefinite because it is unclear what the subject is that comprises the portion of the window. For purposes of examination it will be assumed to be the frame comprising at least a portion of the window.
Allowable Subject Matter
Claims 1-3 are allowed. Claims 4-10 would be allowed if the 112 rejections were overcome.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, each outer door comprising at least one anti-vibration system comprising: a chock fixed to one or an other of the fixed structure or the outer door and having a hole with an axis parallel to the direction of translation, a finger having an axis parallel to the direction of translation and which is fixed to the other of the outer door or the fixed structure, and wherein the finger and the hole are configured so that the finger lodges in the hole when the frame is in the advanced position, so that the finger exits from the hole when the frame leaves the advanced position, and so that the finger enters into the hole when the frame goes back to the advanced position from the retracted position. US 2016/0281539 and US 2012/0097261 each teaches a chock having a hole and a finger which is received in the hole, but fails to teach a frame and outer doors articulated by a rear edge on the frame, the frame being translationally mobile on the fixed structure in a direction of translation and a chock fixed to one or an other of the fixed structure or the outer door and the finger is fixed to the other of the outer door or the fixed structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741